

Exhibit 10.3        


PROMISSORY NOTE


$207,036.21
March 31, 2010      



FOR VALUE RECEIVED, C2 Global Technologies Inc., a Florida corporation formerly
known as Acceris Communications Inc. and I-Link Incorporated (the “Maker”)
promises to pay to Counsel Corporation, an Ontario corporation, or its assigns
(the “Payee”), in the lawful money of the United States of America (“Dollars” or
“$”) the principal sum of Two Hundred Seven Thousand Thirty-Six and 21/100ths
Dollars ($207,036.21) funded from time to time by Payee to Maker, together with
interest thereon as set forth herein, on or before the Maturity Date as provided
below and in accordance with the provisions of that certain Loan Agreement dated
as of January 26, 2004 between the Maker and Payee as the same may be amended,
modified, extended or restated, the “Loan Agreement.”  Capitalized terms used
herein but not defined shall have the meanings ascribed to them in the Loan
Agreement.


1.           Interest.  The outstanding principal amount of this Promissory Note
(the “Note”), together with unpaid interest, shall bear interest at the rate of
ten percent (10%) per annum commencing on April 1, 2010, which interest shall
accrue and be compounded quarterly and shall result in a corresponding increase
in the principal amount of the Indebtedness.


  2.           Time and Place of Payment.  The Indebtedness shall be due and
payable in full on demand (the “Maturity Date”); provided, further, however,
that notwithstanding the above, the Maturity Date shall be accelerated to the
date ten (10) calendar days following closing under or conclusion of an equity
investment or investments in the Maker by a third party unrelated to Counsel
Corp through the capital markets, whether pursuant to a registered offering or
unregistered offering or other transaction (an “Equity Investment”); provided,
further, however, that the Maturity Date shall be accelerated with respect only
to the portion of the unpaid Indebtedness equal to the net amount received by
the Maker from any such Equity Investment.


3.           The Indebtedness, including that portion of the Indebtedness
represented by this Note, is secured pursuant to that Amended and Restated Stock
Pledge Agreement between the Maker and Payee dated as of January 26, 2004,
executed and delivered concurrent herewith as the same has been amended,
modified, extended or restated, the “Stock Pledge Agreement.”


4.           Events of Default.   The occurrence of any of the following events
or conditions shall constitute an event of default (each an “Event of Default”):


(a)         Maker shall fail to pay any of the Indebtedness pursuant to terms of
this Note;
(b)         Maker shall fail to comply with any term, obligation, covenant, or
condition contained in any agreement between Maker and Payee (each, an
“Agreement”);
(c)         Any warranty or representation made to Payee by Maker under any
Agreement proves to have been false when made or furnished;
(d)         If Maker voluntarily files a petition under the federal Bankruptcy
Act, as such Act may from time to time be amended, or under any similar or
successor federal statute relating to bankruptcy, insolvency, arrangements or
reorganizations, or under any state bankruptcy or insolvency act, or files an
answer in an involuntary proceeding admitting insolvency or inability to pay
debts, or if Maker is adjudged a bankrupt, or if a trustee or receiver is
appointed for Maker’s property, or if Maker makes an assignment for the benefit
of its creditors, or if there is an attachment, receivership, execution or other
judicial seizure, then Payee may, at Payee’s option, declare all of the
Indebtedness to be immediately due and payable without prior notice to Maker,
and Payee may invoke any remedies permitted by this Note.  Any attorneys’ fees
and other expenses incurred by Payee in connection with Maker’s bankruptcy or
any of the other events described in this Section 4 shall be additional
Indebtedness of Maker secured by this Note.

 

--------------------------------------------------------------------------------

 

(e)         There exists a material breach by Maker under (or a termination by
any party of) a material contract of Maker (for purposes of this Section 4 a
material contract shall mean any contract resulting in revenues of in excess of
$10,000 per annum);
(f)          Maker is in default under any funded indebtedness, including but
not limited to indebtedness evidenced by notes or capital leases, of Maker other
than the amounts loaned pursuant to this Note; or
(g)         If Maker’s business undergoes a material adverse change in Payee’s
reasonable opinion.


If an Event of Default specified in Section 4(d) hereof occurs and is
continuing, the principal amount of the Indebtedness, together with all accrued
and unpaid interest thereon, shall automatically become and be immediately due
and payable, without any declaration or other act on the part of Payee.


5.           Acceleration. Upon an Event of Default, the Payee may give written
notice to the Maker of the occurrence of such Event of Default and Maker shall
have the shorter of (i) thirty (30) days or (ii) such remedy period as set forth
in the applicable provisions of Section 4 within which to cure such Event of
Default.  If the Event of Default is not cured within the applicable cure
period, then, at the option of the Payee, Payee may declare the Maker in default
(a “Default”) and all sums due hereunder shall become immediately due and
payable.


Any written notification from Payee to Maker hereunder shall be deemed to be
written notification of an Event of Default, or Default, or rescission of
Acceleration (as provided below), respectively, only if such notification,
communication or other election shall (a) be clearly and distinctly identified
as such a Notice of Event of Default, Notice of Default, or Notice of Rescission
of Acceleration, respectively, and (b) be given by certified mail, return
receipt requested or overnight delivery requiring acknowledgement of receipt,
and any communication between the parties not so designated and delivered shall
not be construed or deemed to be effective notice under this Section 5.


6.           Waivers.  The Maker hereby waives presentment, demand for payment,
notice of dishonor and any and all other notices or demands in connection with
the delivery, acceptance, performance, default or enforcement of this Note and
hereby consents to any waivers or modifications that may be granted or consented
to by the Payee of this Note.  No waiver by the Payee or any breach of any
covenant of the Maker herein contained or any term or condition hereof shall be
construed as a waiver of any subsequent breach of the same or of any other
covenant, term or condition whatsoever.


7.           Enforcement.  In the event that any Payee of this Note shall
institute any action for the enforcement or the collection of this Note, there
shall be immediately due and payable, in addition to the unpaid balance of this
Note, all late charges, and all costs and expenses of such action including
reasonable attorney’s fees.  The Maker waives the right to interpose any setoff,
counterclaim or defense of any nature or description whatsoever.


8.           Replacement of Note.  Upon receipt by the Maker of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this Note,
and (in case of loss, theft or destruction) of an indemnity reasonably
satisfactory to it, and upon reimbursement to the Maker of all reasonable
expenses incidental thereto, and upon surrender and cancellation of this Note if
mutilated, the Maker will make and deliver a new Note of like tenor in lieu of
this Note.

 

--------------------------------------------------------------------------------

 


9.           Amendments.  This Note may not be changed, modified, amended, or
terminated except by a writing duly executed by the Maker and the Payee.


10.         Governing Law.  This Note shall be governed by, and construed in
accordance with, the laws of the State of New York.


11.         Assignment.  This Note may not be assigned, in whole or in part, by
operation of law or otherwise, by the Maker without the prior written consent of
the Payee in its sole and absolute discretion, and any purported assignment
without the express prior written consent of the Payee shall be void ab
initio.  The Payee may assign any or all of its rights and interests hereunder
to any party.  Subject to the foregoing, this Note shall be binding upon, and
inure to the benefit of, the successors and assigns of the Payee and the Maker.


[See attached Signature Page]

 

--------------------------------------------------------------------------------

 

Signature Page
to Promissory Note
dated as of March 31, 2010


IN WITNESS WHEREOF, the Maker has executed this Promissory Note by its duly
authorized officer as of the 31st day of March, 2010.




 
C2 GLOBAL TECHNOLOGIES  INC.
         
By:
             
Name:
             
Title:
   

 
 

--------------------------------------------------------------------------------

 